Title: To Thomas Jefferson from Samuel Huntington, 4 December 1780
From: Huntington, Samuel
To: Jefferson, Thomas


Philadelphia, 4 Dec. 1780. Circular letter to the state executives enclosing copy of a resolve of Congress of 30 Nov. requesting the states to furnish Commissary General Blaine or his deputy with the names of the principal agents or commissioners appointed to supply the army in each state “and to oblige them [the agents] to give Information from Time to Time to the Commissary General, or his Deputy with the southern Army,… of their Prospects of complying with the Requisitions made to them or the respective States.” The livestock are to be delivered to the persons or places designated by Blaine or his deputy “under the Regulations of Congress of the 15th of July last.”
